Citation Nr: 1733437	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  06-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, including service in Vietnam and was awarded the Purple Heart.  He also had additional service with the Reserves from November 1971 to August 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In January 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In June 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's June 2010 decision to the United Court of Appeals for Veterans Claims (Court).  The Court issued an order in February 2011, granting a Joint Motion for Remand of the case to the Board.  

FINDINGS OF FACT

1.  The Veteran sustained injury to his lower back and knees while serving in combat.

2.  The Veteran has multiple diagnoses of low back and bilateral knee disabilities...

3.  The Veteran's low back and bilateral knee disabilities are related to service.

CONCLUSIONS OF LAW

1.   The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
2.  The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all necessary notification and development actions in connection with these matters have been accomplished.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran seeks service connection for low back and bilateral knee disabilities.  The Veteran reported that as a helicopter pilot in Vietnam, he was shot down three times and had frequent hard landings.  The Veteran reported that prior to becoming a helicopter pilot, he was an Armor Officer and sustained injury to his back and knees riding in and jumping off of tanks.  

The Veteran's DD 214 reflects that he was awarded the Purple Heart Medal.  Thus, the Veteran is considered a combat Veteran.  Accordingly, the Board accepts the Veteran's lay statements as sufficient evidence of in-service knee and back injuries.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

VA and private medical records show diagnoses of mild degenerative disc disease of the lumbar spine, mild osteoarthritis of the bilateral knees, degenerative disease in the back with scoliosis and facet arthritis with impingement syndrome, osteoarthritis and chondromalacia of the knees, chronic low back pain secondary to lumbar spondylosis, chronic right knee pain secondary to early degenerative joint disease, lumbar spine degenerative disc disease, bilateral knee patellofemoral syndrome and bilateral knee degenerative joint disease.  

Statements from the Veteran's former flight surgeon show that the Veteran suffered injuries to his knees and lumbar spine in conjunction with his helicopter being shot down multiple times.  The flight surgeon noted that the Veteran was medically grounded on several occasions due to these injuries and stated that it was his opinion that the Veteran was likely suffering difficulties as a result of his service.  

In January 2006, Dr. A.Z., M.D. noted that the Veteran had low back problems for thirty years or so since he was in helicopter crashes in Vietnam and that he had history of osteoarthritis and chondromalacia of his knees for over thirty years since the helicopter accidents.

The Board finds that VA examinations and/or opinions reports in January 2005, April 2007, December 2009, and February 2017 are not adequate to rely upon in this case as the did not address the Veteran's lay testimony or the statements from the flight surgeon.  

Upon review of all the evidence and application of the law, the Board resolves all reasonable doubt in favor of the Veteran and award service connection for low back and bilateral knee disabilities.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102.

ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


